Citation Nr: 1722958	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2005 through April 2006.  Prior to July 2005, the Veteran also served in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for (1) sleep apnea and (2) a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

The Board finds that the first element of service connection under Shedden is met.  The Veteran is competent to report tinnitus, and the Veteran has reported the condition during the appeal period.  See, e.g., September 2009 VA Audio examination.  

The Board finds the second element of service connection under Shedden is met.  The Veteran indicated that his tinnitus was the result of exposure to loud noise including gunfire while on active duty and during training while serving in the Navy Reserve.  See October 2011 Appeal to the Board of Veterans' Appeals.  The Board notes the Veteran's service personnel records and service treatment records confirm he served for many years including on active duty and during training in the Navy Reserve.  The Board finds the Veteran's statements regarding noise exposure during this time to be credible.  

The Board finds that the third element of service connection under Shedden is met.  The Board notes the September 2009 VA Audio examiner opined that the Veteran's tinnitus is not caused by or a result of military service.  The examiner explained that while the Veteran reported tinnitus to have begun three to four years prior to the examination, a post-deployment questionnaire after the Veteran's tour of duty did not indicate ringing of the ears as a medical problem.  See September 2009 VA Audio examination; October 2006 Post-Deployment Health Reassessment.  The Board affords this opinion some probative weight.

However, the Board also considered the Veteran's statements indicating that he experienced some tinnitus as early as 2005, which he is competent to report.  The Board concludes that the evidence in regard to a nexus between the Veteran's service and tinnitus is in equipoise.  After applying the benefit of reasonable doubt, the Board finds that there is a nexus between the Veteran's current tinnitus and his service. 

In light of the above, the Board finds that a grant of service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After reviewing the totality of the evidence, the Board finds that further development is needed to determine whether the Veteran's sleep apnea and left shoulder disability are etiologically related to his service.  The Veteran's treatment records show a diagnosis of obstructive sleep apnea in 2007, and they also show a history of treatment for injuries to the left shoulder.  See, e.g., March 2007 Primary Care Note from Tuscaloosa VAMC; December 2002 Clinic Note from Northport Clinic.  The Veteran contends that his sleep apnea manifested in service and that he injured his left shoulder while on active duty for training in September 2002.  See September 2012 letter from the Veteran.  The Veteran's service personnel and treatment records show that he was participating in training in September 2002, and they contain a notation indicating a left shoulder disability may be related to an injury during training.  See Abstract of Service and Medical History; December 2002 Chronological Record of Medical Care entry in the Veteran's service treatment records. 

The Board notes that the record does not contain an opinion from a VA examiner addressing whether the Veteran's sleep apnea and current left shoulder disability are etiologically related to his service including by causation or aggravation.  The Board finds the record contains some evidence that the Veteran's sleep apnea and left shoulder injury may have been incurred in or may have been aggravated by his service.  Accordingly, the AOJ should obtain opinions from appropriate VA examiners addressing whether there is a nexus between the Veteran's current disabilities and his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the assistance of the Veteran and his representative in identifying any relevant outstanding records to include records from VA treatment facilities and private treatment providers.
The AOJ should make reasonable attempts to obtain and associate any identified relevant records with the other evidence of record.

The AOJ should request any outstanding, relevant treatment records from VA facilities where the Veteran is known to have received treatment for sleep apnea or a left shoulder condition, to include VA treatment records dated from August 2016 to the present.  The AOJ should associate any additional evidence obtained with the record.

2. After the development described above is completed, the AOJ should afford the Veteran appropriate VA examinations of the Veteran's (a) sleep apnea and (b) left shoulder disability.  The examiners should be provided with a complete copy of the claims file including this remand order.

(a) In regard to sleep apnea, an appropriate VA examiner should review the entire claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service (July 2005 to April 2006).

(b) In regard to the Veteran's left shoulder disorder, an appropriate VA examiner should review the entire claims file including all evidence of injuries to the Veteran's left shoulder (1) during periods of active and inactive duty for training in the Navy Reserve (two weeks a year and one weekend a month) and (2) during active duty in the United States Navy from July 2005 through April 2006.  The examiner should note the December 2002 record which reflects that in September 2002 during a period of ACDUTRA, the Veteran probably had a full thickness tear of his left rotator cuff. 

The examiner should provide an opinion on whether is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left shoulder disability was either incurred in, or is otherwise related to, the Veteran's active duty service or to his activities during periods of training while in the Navy Reserve, to include the September 2002 full thickness tear of the left rotator cuff.

The examiner should also opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left shoulder disability was aggravated by his active duty service or during periods of training while in the Navy Reserve.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

3. After completing all necessary development, the AOJ should readjudicate the claims for entitlement to service connection for (1) sleep apnea and (2) a left shoulder disability.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


